DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 11/09/2022.
Claims 1, 3, 9, 11, and 17 have been amended and are hereby entered.
Claims 25-28 have been added.
Claims 2, 10, and 22-24 have been canceled.
Claims 1, 3-9, 11-15, 17, 21, and 25-28 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
The cancellation of Claims 22-25 obviate the previous 112(a) rejections thereof; therefore, they are withdrawn.
The modified versions of Claims 25-27 from the versions presented in the AFCP dated 10/07/2022 successfully prevent the 112(b) antecedent basis issues noted in the Advisor Action dated 10/19/2022.
Claim Rejections – 35 USC § 101
	As noted in the Action dated 10/19/2022, the presently presented claims overcome the previous 101 rejections.  Particularly, the description of Paragraphs 0108-0109 of the specification and the incorporation of the content therein into independent Claims 1, 9, and 17 embody an improvement to computer functionality or other technology under MPEP 2106.05(a).
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102 and 103 analyses have been considered and are unpersuasive.
Applicant’s arguments are based entirely on newly presented/amended language, and as such need not be addressed here; however, Examiner chooses to address one such argument to refute a purported deficiency of the primary reference Rjeili asserted by Applicant. 
Applicant asserts that Rjeili fails to disclose the element of “determine that a location of the computing device corresponds to a physical location where appointments are schedulable… based on using a digital signature encoded in a target corresponding to the physical location to confirm the target is genuine.”  While this language is newly presented and as such no rejection/citation has previously been provided for this particular claim language, Examiner assumes that Applicant refers to the citation provided for presently-cancelled Claim 22 which encompasses similar features though the drafting thereof differs from the present claim language.  
Applicant argues that “[t]he Office Action asserts that Rjeili discloses a barcode containing location data coordinates and such a barcode constitutes a digital signature confirming its usability by the system.  However, Applicant respectfully submits that Rjeili fails to teach or suggest using a digital signature encoded in a target corresponding to the physical location to confirm the target is genuine as recited in amended claim 1.”  Examiner disagrees.  Particularly, Examiner points to clarifying language included in the previous citation for Claim 22 and presently ignored by Applicant’s argument: “a recognized barcode containing location data constitutes a digital signature confirming its usability by the system.”  One of ordinary skill in the art at the time of filing would certainly recognize that a barcode or similar feature may only be used by a system which recognizes it.  As such, the information encoded in the barcode or similar mark constitutes a “digital signature” which is confirmed as “genuine” upon its attempted use, as such a mark is unusable otherwise.  Examiner notes that this interpretation falls within the broadest reasonable interpretation of the claim language as drafted.  Examiner further notes that the description of this feature in Applicant’s original disclosure, only discussed in Paragraph 0104, essentially repeats the presently drafted claim language and provides no further specificity which may be used to narrow this interpretation.  As such, Rjeili does indeed disclose this feature as drafted.  Regarding Applicant’s argument that this purported deficiency is not cured by the other cited references, without commenting on the veracity of Applicant’s analysis, Examiner notes that the disclosure of this feature in the primary Rjeili reference makes this argument irrelevant.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 9, 11-12, 17, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili et al (PGPub 20140344420) (hereafter, “Rjeili”) in view of Sogabe (PGPub 20160247388) (hereafter, “Sogabe”).  
Regarding Claims 1, 9, and 17, Rjeili discloses the following limitations:
A computing device (Abstract; ¶ 0035-0037; Fig. 2; mobile device); 
a non-transitory computer-readable storage medium storing instructions executable by a processor (¶ 0034-0037; Fig. 2; software may be stored within memory and/or other storage to provide instructions to processor to perform various functions); 
a processor (¶ 0035-0037; Fig. 2; processor);
an input module coupled to the processor (¶ 0035-0037; Fig. 2; input/output device);
an output module coupled to the processor (¶ 0035-0037; Fig. 2; input/output device);
a location module coupled to the processor (¶ 0005, 0035-0037; Fig. 2; Claim 3; mobile computing device may use a Global Positioning System (GPS) receiver);
an image capture module coupled to the processor (¶ 0005, 0007, 0124, 0150; Fig. 2; mobile device input may include a camera);
a communications module coupled to the processor (¶ 0035-0037; Fig. 2; network interface); 
a memory coupled to the processor and storing instructions executable by a processor (¶ 00335-0037; Fig. 2; software may be stored within memory  and/or other storage to provide instructions to processor to perform various functions);
receive input indicating an instruction to perform an action related to appointments (¶ 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information);
responsive to determining that the location of the computing device corresponds to the physical location:  receive, using the communications module, information related to scheduling appointments at the physical location based on identifying information of the computing device (¶ 0007, 0154, 0165, 0170; Fig. 14; Claim 8;  identifies the conference room associated with the input; retrieves information associated with the conference room and features/capabilities thereof, said information including the room meeting and vacancy schedule; the enterprise resource may retrieve the features and capabilities associated with the object, based on the authorization credentials of the user device);
present, via the output module, an indication based on the received information (¶ 0154-0157, 0166, 0170; Fig. 14; mobile device displays the information associated with the conference room);
receive, via the input module, input requesting an action in relation to an appointment at the physical location (¶ 0154-0155, 0159, 0167, 0170; Fig. 14; user may access the features and functionalities of the conference room, including reserving a location and/or scheduling a meeting); and
send, using the communications module, an indication to initiate the requested action (¶ 0154-0155, 0159, 0167, 0170; Fig. 14; system controls an object such as a conference room in respose to a command from the mobile device).
Rjeili additionally discloses responsive to the input indicating the instruction to perform the action related to appointments, determine that a location of the computing device corresponds to a physical location where appointments are schedulable based on techniques including a location determination technique using the location module and a location determination technique using the image capture module both determining that the location of the computing device corresponds to the physical location where appointments are schedulable, and 
based on using a digital signature encoded in a target corresponding to the physical location to confirm the target is genuine (Abstract; ¶ 0005, 0102-103, 0125, 0150-0154, 0162-0165, 0170; Fig. 14; mobile device location determined via techniques including GPS and a location of an identified object; mobile device determines that the device is proximate to a location such as a conference room via taking a picture of a tag, barcode, or placard of a conference room to request associated information; a recognized barcode containing location data constitutes a digital signature confirming its usability by the system; mobile device location is determined based on the identified object).  Rjeili does not explicitly disclose but Sogabe does disclose wherein the determined location is based on multiple such techniques (Abstract; ¶ 0063; the parking area system double-checks the determination whether or not the current position of the vehicle is detected within the setup range based on the determination using the position information of the vehicle and the determination using the reception strength of a wireless signal).
One of ordinary skill in the art would have been motivated to include the facility use and interaction techniques of Sogabe with the resource reservation system of Reiji to avoid errors stemming from both determination methods and improve accuracy of the location techniques already present in Rjeili (see at least Paragraph 0063 of Sogabe).  
Regarding Claims 3 and 11, Rjeili in view of Sogabe discloses the limitations of Claims 1 and 9.  Rjeili additionally discloses:
wherein determining that the location of the computing device corresponds to the physical location includes:  capturing, using the image capture module, an image of a portion of an environment in which the computing device is located (¶ 0005, 0102-0103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information); and
detecting that the captured image includes a particular physical object expected in the physical location (¶ 0150-0154, 0164, 0170; captured image is analyzed to detect objects therein, such as a conference room placard, a printer label having a printer network name, etc.; mobile device location is determined based on the identified object).  
Regarding Claims 4 and 12, Rjeili in view of Sogabe discloses the limitations of Claims 3 and 11.  Rjeili additionally discloses wherein the instructions, when executed by the processor, further cause the computing device to:  present, via the output module, the captured image with the particular physical object replaced by a user interface including the indication based on the received information (¶ 0155-0156, 0166, 0169-0171; Figs. 15A-C; object data and functionalities are presented to the user via an augmented reality display on the user's mobile device; display the conference room information in an augmented reality view along with the image of the conference room placard).  
Regarding Claim 25, Rjeili in view of Sogabe discloses the limitations of Claim 1.  Rjeili additionally discloses wherein employing the location determination technique using the location module to determine that the location of the computing device corresponds to the physical location where appointments are schedulable includes employing a location sensor that interacts with a receiver of one or more of satellite-based location systems (¶ 0005, 0103, 0125; Claim 3; Global Positioning System (GPS) technology may be used to determine the location of the device).  
Regarding Claim 27, Rjeili in view of Sogabe discloses the limitations of Claim 1.  Rjeili additionally discloses wherein employing the location determination technique using the image capture module to determine that the location of the computing device corresponds to the physical location where appointments are schedulable includes capturing an image of the target corresponding to the physical location (¶ 0005, 0102-0103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information).  
Claims 5, 13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Sogabe and Thompson et al (PGPub 20140257883) (hereafter, “Thompson”).
	Regarding Claims 5 and 13, Rjeili in view of Sogabe discloses the limitations of Claims 1 and 9.  Rjeili and Sogabe do not explicitly disclose but Thompson does disclose:
wherein the information related to scheduling appointments at the physical location includes information related to available appointments at the physical location (¶ 0064; Fig. 7; retrieves and displays data associated with this enterprise resource; data can include dates, available times, locations, etc.); and 
wherein the requested action includes a request to book one of the available appointments (¶ 0064, 0067; Figs. 7, 9; user can select a reserve room button that corresponds to the resource, day, and time that the user would like to reserve).  
The rationale to combine Rjeili and Sogabe remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the scheduling functionality of Thompson with the resource reservation system of Reiji and Sogabe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thompson are applicable to the base device (Reiji and Sogabe), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 28, Rjeili in view of Sogabe discloses the limitations of Claim 27.  Rjeili additionally discloses wherein the target includes a code providing metadata identifying the physical location where appointments are scheduled (Abstract; ¶ 0005, 0102-103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device determines that the device is proximate to a location such as a conference room; user is necessarily proximate to the location in order to use the mobile device to take a picture of the room's tag, barcode, or placard).  Rjeili and Sogabe do not explicitly disclose but Thompson does disclose wherein the code is a QR code (¶ 10, 42, 54; encoded identifier such as a quick response code (QR code) located at the physical location of an enterprise resource; this identifier can be used by retrieve metadata associated with the enterprise resource; results can include a selectable link to a map of the location of the enterprise resource).  The rationale to combine remains the same as for Claim 5.  
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Sogabe and Holmes et al (PGPub 20170357917) (hereafter, “Holmes”).
	Regarding Claims 6 and 14, Rjeili in view of Sogabe discloses the limitations of Claims 1 and 9.  Rjeili and Sogabe do not explicitly disclose but Holmes does disclose:
receive an indication that a prior appointment associated with the computing device was previously scheduled for the physical location (¶ 0215-0216, 0456-0457; system obtains a reservation schedule for the meeting space to identify candidate user IDs associated with participants of the upcoming reservation; in response, the system confirms the user if the user ID associated with the proximity indicator matches one of the identified user IDs);
detect that a current time falls within an interval encompassing a start time of the prior appointment (¶ 0215-0216; Fig. 6A; the status indicator indicates "reserved" between the early check-in threshold and the check-in deadline; allows the user to check-in to an upcoming reservation while the current time is between the early check-in threshold and the check-in deadline); and
present an option to check-in for the prior appointment (¶ 0215-0216; Fig. 6A; allows the user to check-in to an upcoming reservation while the current time is between the early check-in threshold and the check-in deadline; user interface prompts the user to "slide to check-in").  
The rationale to combine Rjeili and Sogabe remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the check-in functionality of Holmes with the resource reservation system of Reiji and Sogabe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Holmes are applicable to the base device (Reiji and Sogabe), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 7 and 15, Rjeili in view of Sogabe discloses the limitations of Claims 6 and 14.  Rjeili Rjeili and Sogabe do not explicitly disclose but Holmes does disclose:
wherein the input requesting the action includes input selecting the option to check-in for the prior appointment (¶ 0219; Figs. 6A-6B; user performs a left-to-right swipe gesture over the check-in prompt); and 
wherein an indication to check-in for the prior appointment is sent responsive to receiving the input (¶ 0219; Figs. 6A-6B; status indicator changes to "Meeting in Progress" in response to the left-to-right swipe gesture over the check-in prompt).  
The motivation to combine remains the same as for Claim 6. 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Sogabe and Banatwala et al (PGPub 20160171891) (hereafter, “Banatwala”).  
	Regarding Claim 8, Rjeili in view of Sogabe discloses the limitations of Claim 1.  Rjeili and Sogabe do not explicitly disclose but Banatwala does disclose wherein the received information further includes one or more promotions identified based on a profile associated with the computing device (Abstract; ¶ 0083; Figs. 7A, 7F; it is determined whether any offers should be made to users who have accounts; such offers are presented).  
The rationale to combine Rjeili and Sogabe remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the promotional functionality of Banatwala with the resource reservation system of Reiji and Sogabe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Banatwala are applicable to the base device (Reiji and Sogabe), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Sogabe and Segal et al (PGPub 20150039357) (hereafter, “Segal”).  
Regarding Claim 21, Rjeili in view of Sogabe discloses the limitations of Claim 1.  Rjeili and Sogabe do not explicitly disclose but Segal does disclose wherein the identifying information of the computing device includes a device serial number (¶ 0059; authentication may occur via a unique identifier associated with a mobile device; the unique identifier may be an IMSI number, an IMEI number, a MEID, an electronic serial number (ESN), etc.).  
The rationale to combine Rjeili and Sogabe remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the identifying information types of Segal with the resource reservation system of Reiji and Sogabe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Segal are applicable to the base device (Reiji and Sogabe), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Sogabe and Wang et al (PGPub 20160004981) (hereafter, “Wang”).
Regarding Claim 26, Rjeili in view of Sogabe discloses the limitations of Claim 1.  Rjeili additionally discloses wherein employing the location determination technique using the location module to determine that the location of the computing device corresponds to the physical location where appointments are schedulable includes the use of wireless location data (Abstract; ¶ 0005, 0102-103, 0125, 0150-0151, 0162-0163, 0170; Fig. 14; Claim 3; Global Positioning System (GPS) technology, Bluetooth, WiFi, etc. may be used to determine the location of the device; the detection of the location or proximity of the client device to other objects or devices may be performed by the client device itself, other nearby objects or devices, and/or other resources within an enterprise system).  Rjeili and Sogabe do not explicitly disclose but Wang does disclose wherein the wireless location data is wireless hotspot location data (Abstract; ¶ 0008, 0092; location information of a person who uses a mobile device may be collected using a wireless access point (for example, WiFi hotspot)).
The rationale to combine Rjeili and Sogabe remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the location determination techniques of Wang with the resource reservation system of Reiji and Sogabe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wang are applicable to the base device (Reiji and Sogabe), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190012614 – “Information Processing Apparatus, Resource Reservation System, and Information Transmission Method,” Yamada et al, disclosing a conference room reservation system with check-in functionality

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628